Title: From George Washington to Major General Lafayette, 29 December 1778
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


  
    Philada 29 Decemr 1778
  
This will be accompanied by a letter from Congress, which will inform you, that a certain expedition, after a full consideration of all circumstances has been laid aside—I am sorry however for the delay it has occasioned you by remaining so long undecided.
I am persuaded My Dear Marquis, there is no need of fresh proofs to convince you either of my affection for you personally or of the high opinion I entertain of your military talents and merit—Yet as you are on the point of returning to your native country, I cannot forbear indulging my friendship by adding to the many honorable testimonies you have received from Congress, the inclosed letter from myself to our minister at your court—I have there endeavoured to give him an idea of the value this country sets upon you; and the interest I take in your happiness cannot but make me desire you may be equally dear to your own.
Adieu my Dear Marquis, My best wishes will ever attend you—May you have a safe and agreeable passage and a happy meeting with your friends! Yrs.
